DETAILED ACTION

         Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2, line 2, the language, “the shielding layer” lacks a proper antecedent basis.
In claim 3, line 2, the language, “the shielding layer” lacks a proper antecedent basis.
In claim 3, line 2, the language, “the shell” lacks a proper antecedent basis.
In claim 4, line 2, the language, “the aluminum foil layers” lacks a proper antecedent basis.
In claim 4, line 2, the language, “the shielding layer” lacks a proper antecedent basis.
In claim 8, line 2, the language, “the shell” lacks a proper antecedent basis.
In claim 8, line 5, the language, “the shell” lacks a proper antecedent basis.
In claim 9, line 2, the language, “the adhesive surface” lacks a proper antecedent basis.
In claim 9, line 3, the language, “the connecting conductor” lacks a proper antecedent basis.

In claim 9, line 5, the language, “the connecting conductor” lacks a proper antecedent basis.
In claim 9, line 6, the language, “the connecting conductor” lacks a proper antecedent basis.
In claim 9, line 6, the language, “the shell” lacks a proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of WO 2017-028700 A1 in view of Elrod (6,653,570) [both submitted by applicant].
The publication of WO 2017-028700 A1 teaches an assembly for adjusting an electrically regulated antenna, wherein the assembly for adjusting the electrically regulated antenna comprises a control device, a motor and a cable, wherein the control device is connected with the motor via the cable (abstract, figures 1-5).   The publication of WO 2017-028700 A1 had been discussed but fails to teach the shielding material in the assembly for adjusting the electrically regulated antenna comprises alum-glass cloth tape and the shielding layer of the ribbon cable is composed of the alum-glass cloth tape.  However, Elrod teaches the shielding material 16 encloses a flexible dielectric jacket 14 and maybe spraying on the outer surface of the jacket with .

Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of WO 2015-130670 A1 in view of Elrod (6,653,570) [both submitted by applicant].
The publication of WO 2015-130670 A1 teaches a radio frequency device, wherein a shielding material in the radio frequency device (abstract and paragraph 80).  The publication of WO 2015-130670 A1 had been discussed but fails to teach the shielding material in a radio frequency device comprises alum-glass cloth tape.  However, Elrod teaches the shielding material 16 encloses a flexible dielectric jacket 14 and maybe spraying on the outer surface of the jacket with aluminum (column 5, lines 26-70, abstract, and figures 1-6).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide the publication of WO 2015-130670 A1 with the shielding material in the assembly for adjusting the electrically regulated antenna comprises alum-glass cloth tape for the purpose of improving the antenna gain.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Trachtenberg, Shah et al., Justice et al., Brunt, Dery, Nagy et al., Kazanchian and Shiu et al. are cited as of interested and illustrated a similar structure to an assembly for adjusting an electrically regulated antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

									/THO G PHAN/
								Primary Examiner, Art Unit 2845